DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Status of Claims
Claims 25-31 and 45-58 are pending and currently under consideration for patentability; claim 25 has been amended; claims 1-24 and 32-44 have been cancelled; and claim 58 has been added as a new claim.

Response to Arguments
Applicant’s arguments dated 26 June 2022 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended independent claim 25 to further recite that the pulses are of a biphasic alternating current radio frequency waveform.  Applicant argues that Moshe describes directly engaging target tissue and applying direct current thereto, whereas Morgan describes indirectly engaging target tissue and applying alternating current thereto.  Applicant argues that, since Morgan describes preventing the electrodes from touching the target tissue, the skilled artisan would not have used Morgan’s alternating current in a device with electrodes that do touch the target tissue.  Applicant further argues that Morgan’s device produces resistive heating to create thermal necrosis, which is counter to Moshe’s intended goal of producing non-thermal cell death.  
The Examiner has addressed the amended limitations, specifically the use of alternating current radio frequency waveforms, in the updated text below.  The Examiner respectfully submits that, as the Morgan reference has not been used in the current rejection of claim 25 contained in this Office Action, the corresponding arguments have been rendered moot. 

Claim Objections
Claims 27 and 28 are objected to because of the following informalities.
Claims 27 and 28 contain minor grammatical and/or typographical errors.  
Claim 27, lines 1-2: Applicant is advised to change “the biphasic RF waveform” to “the biphasic AC RF waveform”
Claim 28, lines 1-2: Applicant is advised to change “the biphasic RF waveform” to “the biphasic AC RF waveform”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe et al. (US 2010/0191235 A1) in view of Grasse et al. (US 2013/0338467 A1).  
Regarding claim 25, Moshe describes an energy source configured to deliver, via a plurality of electrodes configured to directly engage a target tissue ([0051]: “The distal sections 32 of the electrodes deliver therapeutic energy to tissue…The energy source (not shown) is connected to the therapeutic device and delivers the energy to the electrodes”), a plurality of pulses of a biphasic radio frequency waveform to the target tissue ([0032]: therapeutic energy refers to “the energy output from the treatment member(s) of the devices or portions thereof (e.g., distal segment(s) of the treatment member(s)) to its immediate surroundings, such as the target tissue(s)…examples of therapeutic energy include electromagnetic energy such as radio frequency energy…treatment can include therapies for irreversible electroporation as well as reversible electroporation (separately or in combination and with any of the previous energies or therapies indicated)”), wherein the plurality of pulses induce non-thermal cell death in the target tissue without a measurable stimulation in muscular tissue exposed to the biphasic RF waveform ([0005]: “Applications of a probe that could be utilized as described ideally would involve the emerging technology of Irreversible Electroporation…With nonthermal IRE (hereinafter also called non-thermal IRE), cell death is mediated through a nonthermal mechanism…the advantages of IRE to allow focused treatment with tissue sparing and without thermal effects can be used effectively in conjunction with thermal treatment such as RF that has been proven effective to prevent track seeding”).  
Regarding claim 25, Moshe does not explicitly disclose wherein the waveform is an alternating current waveform and wherein the biphasic AC RF waveform operates at a fundamental frequency greater than that which electrically stimulates muscular cells.  However, Grasse also describes an energy source and electrodes ([0049], [0053]) configured to directly engage a target tissue ([0013] describes that electrodes may be activated based on electrode-tissue contact, thereby disclosing that the electrodes are in contact with the tissue).  Grasse further describes wherein the waveform provided to the target tissue is a biphasic alternating current waveform ([0109]: “it may be advantageous to use a balanced application of current (e.g., AC or multi-phasic)”) and wherein the waveform operates at a fundamental frequency greater than that which electrically stimulates muscular cells ([0050]: “in one embodiment, RF-type (or other frequency-based) signals oscillate sufficiently rapidly to avoid muscle stimulation and therefore avoid causing cardiac muscle depolarization”; [0106]: “the energy application may…include a multiphasic waveform substantially higher in frequency than that used for skeletal muscle and nerve stimulation).  As Grasse is also directed towards delivering energy to tissue and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate an alternating current waveform and frequencies similar to those described by Grasse when using the energy source described by Moshe, as doing so advantageously allows the resulting system to better configure the energy delivery for a particular application (tissue type, tissue depth, duration of treatment, etc).
Regarding claim 26, Grasse further describes wherein the energy source comprises an alternating current waveform generator ([0107] describes the use of a generator, [0109] describes that alternating current can be used, thereby suggesting that the generator described in [0107] can supply alternating current as described in [0109]).  
Regarding claim 27, Grasse further describes wherein the biphasic RF waveform operates at the fundamental frequency of about 330 kHz to about 900 kHz ([0106]: 1 kHz to 10 MHz), and Moshe describes wherein the RF waveform operates at a peak-to-peak voltage amplitude of about 200 VAC to about 12,000 VAC ([0084]).  Regarding the specific ranges recited by the claim, the Examiner respectfully submits that, as the claimed ranges lie inside ranges disclosed by the prior art (the claimed range of 330 kHz - 900 kHz lies inside Grasse’s disclosed range of 1 kHz - 10 MHz; the claimed range of 200 V - 12,000 V lies inside Moshe’s disclosed range of 200 V - 20,000 V), a prima facie case of obviousness exists (please see MPEP 2144.05).  
Regarding claim 28, Grasse further describes wherein the biphasic RF waveform operates at the fundamental frequency of about 400 kHz to about 500 kHz ([0106]: 1 kHz to 10 MHz), and Moshe describes wherein the RF waveform operates at a peak-to-peak voltage amplitude of about 5,000 VAC to about 12,000 VAC ([0084]).  Regarding the specific ranges recited by the claim, the Examiner respectfully submits that, as the claimed ranges lie inside ranges disclosed by the prior art (the claimed range of 400 kHz - 500 kHz lies inside Grasse’s disclosed range of 1 kHz - 10 MHz; the claimed range of 5,000 V - 12,000 V lies inside Moshe’s disclosed range of 200 V - 20,000 V), a prima facie case of obviousness exists (please see MPEP 2144.05).  
Regarding claim 29, Moshe further describes wherein the energy source is configured to deliver the plurality of pulses in a plurality of bursts, and wherein each burst includes a number of pulses ([0084], pulses and pulse trains). 
Regarding claim 30, Moshe further describes wherein the energy source is configured to deliver the number of pulses in each burst at a pulse frequency of about 1 Hz to about 100 Hz ([0084]; please see above notes regarding overlapping ranges).  
Regarding claim 31, Moshe further describes wherein the energy source is configured to deliver the plurality of bursts at a burst frequency of about 1 Hz to about 100 Hz ([0084]; please see above notes regarding overlapping ranges).  

Claims 45-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe in view of Grasse, further in view of Malis et al. (US 2011/0130751 A1). 
Regarding claim 45, Moshe in view of Grasse suggests the energy source of claim 25, but neither Moshe nor Grasse explicitly disclose a system input/output board, a variable voltage power supply, and a switching amplifier.  However, Malis also describes an energy source for delivering waveforms to target tissue ([0007]), including the use of a system input/output board ([0048]), a variable voltage power supply ([0048], [0076]), and a switching amplifier ([0048], [0057]).  As Malis is also directed towards delivering energy to tissues and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate electrical components similar to those described by Malis when using the energy source described by Moshe and Grasse, as doing so advantageously allows the resulting system to better control the energy delivered for a particular application or tissue type. 
Regarding claim 46, Malis further describes wherein the variable voltage power supply comprises a direct current power supply ([0043]). 
Regarding claim 47, Malis further describes wherein the switching amplifier comprises a plurality of switching legs ([0057]).
Regarding claim 48, Malis further describes wherein each switching leg comprises a transistor and a drive circuit associated with the transistor ([0057]).
Regarding claim 49, Malis further describes wherein the switching amplifier is configurable between a first phase, wherein a positive voltage is supplied by the switching amplifier, and a second phase, wherein a negative voltage is supplied by the switching amplifier ([0079], [0084] - [0085]).
Regarding claim 50, Malis further describes wherein the system I/O board is configured to switch the switching amplifier between the first phase and the second phase ([0048], [0085]).
Regarding claim 51, Malis further describes a transformer, wherein the positive voltage is provided to a first side of the transformer based on the switching amplifier being in the first phase and the negative voltage is provided to the first side of the transformer based on the switching amplifier being in the second phase ([0058], [0060]; figures 6A and 6B).
Regarding claim 52, Malis further describes wherein the transformer is an isolating transformer, including a toroid-type transformer ([0060]).  Although Moshe, Grasse, and Malis do not explicitly disclose the use of a “1:2” isolating transformer, the Examiner respectfully submits that, to the extent that any modification is required of Malis’s transformer such that it acts as a “1:2” transformer (a transformer “capable of doubling the voltage of the output waveform,” using the Applicant’s definition in paragraph [0077] of the published Specification), such a modification would be a matter of optimizing the working conditions of the transformer via routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05). 
Regarding claim 53, Malis further describes the use of capacitors as part of a low pass filter component ([0067] - [0069]), which the Examiner interprets as being analogous to the “blocking” capacitors as claimed.  Specifically regarding the configuration of a first leg of the transformer coupled to a first blocking capacitor and a second leg of the transformer coupled to the second blocking capacitor, the Examiner respectfully submits that, as Malis describes all of the various electrical components, wiring them in a manner similar to that recited in the claim would be a matter of rearranging the known elements of a device in order to produce a known, predictable result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 54, Moshe further describes wherein the plurality of electrodes comprise a positive lead and a negative lead ([0051]), and Malis describes the use of a thermistor configured to sense a temperature of the target tissue ([0048], [0076]).  Although Malis does not explicitly disclose a first thermistor coupled to the positive lead and a second thermistor coupled to the negative lead, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a thermistor at each electrode lead, such that a first thermistor was coupled to a positive lead and a second thermistor was coupled to a negative lead, as doing so would be a matter of duplicating the known element of a thermistor for the advantage of being able to monitor the temperature at each lead of the device (please see MPEP 2144.04).  
Regarding claim 55, Malis further describes a thermal sensing circuit coupled to the thermistor ([0076]), wherein the thermal sensing circuit is in operable communication with the system I/O board ([0076]).  Malis also describes wherein the system I/O board is configured to adjust an output of the energy source based on the temperature of the target tissue sensed by the thermistor ([0048]).  The Examiner respectfully submits that, under the obvious modification described above in relation to claim 54, one thermal sensing circuit could be used for each thermistor. 
Regarding claim 56, Malis further describes the use of a current sensor configured to monitor a current flowing through the switching amplifier ([0071] - [0072]). 
Regarding claim 57, Malis further describes the use of a  current sensing circuit and a current sensing isolating transformer ([0071] - [0072]).
Regarding claim 58, Moshe describes an energy source configured to deliver, via a plurality of electrodes configured to directly engage a target tissue ([0051]: “The distal sections 32 of the electrodes deliver therapeutic energy to tissue…The energy source (not shown) is connected to the therapeutic device and delivers the energy to the electrodes”), a plurality of pulses of a biphasic waveform to the target tissue ([0032]: therapeutic energy refers to “the energy output from the treatment member(s) of the devices or portions thereof (e.g., distal segment(s) of the treatment member(s)) to its immediate surroundings, such as the target tissue(s)…examples of therapeutic energy include electromagnetic energy such as radio frequency energy…treatment can include therapies for irreversible electroporation as well as reversible electroporation (separately or in combination and with any of the previous energies or therapies indicated)”), wherein the plurality of pulses induce non-thermal cell death in the target tissue without a measurable stimulation in muscular tissue exposed to the biphasic waveform ([0005]: “Applications of a probe that could be utilized as described ideally would involve the emerging technology of Irreversible Electroporation…With nonthermal IRE (hereinafter also called non-thermal IRE), cell death is mediated through a nonthermal mechanism…the advantages of IRE to allow focused treatment with tissue sparing and without thermal effects can be used effectively in conjunction with thermal treatment such as RF that has been proven effective to prevent track seeding”).  
Regarding claim 58, Moshe does not explicitly disclose wherein the waveform is an alternating current waveform and wherein the biphasic AC waveform operates at a fundamental frequency greater than that which electrically stimulates muscular cells.  However, Grasse also describes an energy source and electrodes ([0049], [0053]) configured to directly engage a target tissue ([0013] describes that electrodes may be activated based on electrode-tissue contact, thereby disclosing that the electrodes are in contact with the tissue).  Grasse further describes wherein the waveform provided to the target tissue is a biphasic alternating current waveform ([0109]: “it may be advantageous to use a balanced application of current (e.g., AC or multi-phasic)”) and wherein the waveform operates at a fundamental frequency greater than that which electrically stimulates muscular cells ([0050]: “in one embodiment, RF-type (or other frequency-based) signals oscillate sufficiently rapidly to avoid muscle stimulation and therefore avoid causing cardiac muscle depolarization”; [0106]: “the energy application may…include a multiphasic waveform substantially higher in frequency than that used for skeletal muscle and nerve stimulation).  As Grasse is also directed towards delivering energy to tissue and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate an alternating current waveform and frequencies similar to those described by Grasse when using the energy source described by Moshe, as doing so advantageously allows the resulting system to better configure the energy delivery for a particular application (tissue type, tissue depth, duration of treatment, etc).
Regarding claim 58, Moshe also does not explicitly disclose wherein the energy source comprises
a direct current (DC) power supply
a switching amplifier operably coupled to the DC power supply, wherein the switching amplifier is configurable between a first state, wherein a positive voltage is supplied by the switching amplifier, and a second state, wherein a negative voltage is supplied by the switching amplifier
a board configured to switch the switching amplifier between the first state and the second state
a transformer, wherein the positive voltage is provided to a first side of the transformer based on the switching amplifier being in the first state, and wherein the negative voltage is provided to the first side of the transformer based on the switching amplifier being in the second state
a first blocking capacitor coupled to a first leg of the transformer
a second blocking capacitor coupled to a second leg of the transformer
However, Malis also describes an energy source for delivering waveforms to target tissue ([0007]), wherein the energy source comprises
a direct current (DC) power supply ([0043])
a switching amplifier ([0048], [0057]) operably coupled to the DC power supply, wherein the switching amplifier is configurable between a first state, wherein a positive voltage is supplied by the switching amplifier, and a second state, wherein a negative voltage is supplied by the switching amplifier ([0079], [0084] - [0085])
a board configured to switch the switching amplifier between the first state and the second state ([0048], [0085])
a transformer, wherein the positive voltage is provided to a first side of the transformer based on the switching amplifier being in the first state, and wherein the negative voltage is provided to the first side of the transformer based on the switching amplifier being in the second state ([0058], [0060]; figures 6A and 6B)
Specifically regarding the use of a first blocking capacitor coupled to a first leg of the transformer and a second blocking capacitor coupled to a second leg of the transformer, Malis further describes the use of capacitors as part of a low pass filter component ([0067] - [0069]), which the Examiner interprets as being analogous to the “blocking” capacitors as claimed.  Regarding the configuration of a first blocking capacitor coupled to a first leg of the transformer and a second blocking capacitor coupled to a second leg of the transformer, the Examiner respectfully submits that, as Malis describes all of the various electrical components, wiring them in a manner similar to that recited in the claim would be a matter of rearranging the known elements of a device in order to produce a known, predictable result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
As Malis is also directed towards delivering energy to tissues and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate electrical components similar to those described by Malis when using the energy source described by Moshe and Grasse, as doing so advantageously allows the resulting system to better control the energy delivered for a particular application or tissue type.

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792